United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.A., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Mastic, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Paul Kalker, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 08-2281
Issued: June 1, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On August 18, 2008 appellant, through counsel, filed a timely appeal from a February 12,
2008 merit decision of the Office of Workers’ Compensation Programs terminating her
compensation benefits and a June 19, 2008 nonmerit decision denying her request for
reconsideration. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the
merits of this case.
ISSUES
The issues are: (1) whether the Office properly terminated appellant’s compensation
benefits effective February 17, 2008; and (2) whether the Office properly refused to reopen her
case for further review of the merits under 5 U.S.C. § 8128(a).
FACTUAL HISTORY
On July 2, 2006 appellant, then a 55-year-old mail carrier, filed an occupational disease
claim alleging that on May 25, 2006 she first became aware that she had carpal tunnel syndrome,
severe tendinitis and de Quervain’s disease. On June 19, 2006 she realized these conditions were
caused or aggravated by her employment, which required repetitious movements. The Office
accepted the claim for right radial styloid tenosynovitis (de Quervain’s disease) and authorized

incision of the tendon sheath, which was performed on March 22, 2007. By letter dated
March 9, 2007, the Office placed appellant on the periodic rolls for temporary total disability.
In a June 13, 2007 report, Dr. Itchak Schwarzbard, an examining Board-certified
orthopedic surgeon, diagnosed a successful de Quervain’s release and basilar thumb joint
arthritis consistent with her symptoms. He found no evidence of recurrent symptoms, first
compartment tendon subluxation, or neuroma formation. A physical examination revealed no
deformity, swelling, tenderness or hyperesthesia at the radial styloid incision site and a negative
sensory radial nerve Tinel’s sign.
On August 8, 2007 the Office referred appellant for a second opinion evaluation with
Dr. Salvatore Corso, a Board-certified orthopedic surgeon, to determine whether she had
residuals of her accepted employment injury. In an August 27, 2007 report, Dr. Corso
recommended physical therapy for appellant for six to eight weeks with a reevaluation after
completion. He diagnosed status post right wrist de Quervain’s release. Physical examination
revealed significant grip strength and wrist weakness.
In progress notes dated September 5 and October 17, 2007, Dr. Schwarzbard diagnosed
symptomatic basal thumb joint arthritis. He opined that appellant’s condition was not responsive
to conservative treatment.
On November 21, 2007 the Office again referred appellant to Dr. Corso for a second
opinion evaluation to determine her current medical status. On December 6, 2007 Dr. Corso
diagnosed status post de Quervain’s release at the right wrist with exacerbation of preexisting
carpometacarpal or basal joint arthritis of the thumb. A physical examination revealed first
dorsal compartment tenderness and significant thumb carpometacarpal joint tenderness with a
positive basal grind test. Dr. Corso opined that appellant’s accepted radial styloid tenosynovitis
condition had resolved. He concluded that appellant was disabled from performing her usual
work duties, but was capable of working with restrictions. Dr. Corso noted that appellant
currently had basilar joint degeneration of the right thumb which was unrelated to her accepted
employment injury. He noted that the condition of basilar joint was a chronic degenerative
condition. Dr. Corso concluded that appellant no longer required any medical treatment for her
accepted employment injury.
In a December 18, 2007 work capacity evaluation form, Dr. Schwarzbard advised that
appellant was capable of working an eight-hour day with restrictions. The restrictions include no
right hand repetitive movement.
On January 11, 2008 the Office proposed to terminate appellant’s compensation, finding
that the medical evidence established that she no longer had any residuals or disability due to her
accepted work injury.
In a February 5, 2008 letter, appellant’s counsel disagreed with the proposed termination,
contending that the Office’s characterization of appellant’s condition as right radial styloid
tenosynovitis (de Quervain’s disease) was unduly narrow. Appellant contended that Dr. Corso’s
reports supported that she had continuing disability due to her right thumb condition.
By decision dated February 12, 2008, the Office finalized the termination of appellant’s
wage-loss and medical benefits effective February 17, 2008. It found that she no longer had any
2

residuals or disability due to her accepted May 25, 2006 employment injury. The weight of the
medical evidence rested with the opinion of Dr. Corso.
In a letter dated March 19, 2008, appellant’s counsel requested reconsideration.
In a nonmerit decision dated June 19, 2008, the Office denied appellant’s request for
reconsideration.
LEGAL PRECEDENT -- ISSUE 1
Once the Office accepts a claim and pays compensation, it has the burden of justifying
modification or termination of an employee’s benefits.1 After it has determined that an
employee has disability causally related to her federal employment, the Office may not terminate
compensation without establishing that the disability has ceased or that it is no longer related to
the employment.2 The Office’s burden of proof includes the necessity of furnishing rationalized
medical opinion evidence based on a proper factual and medical background.3
The right to medical benefits for an accepted condition is not limited to the period of
entitlement for disability.4 To terminate authorization for medical treatment, the Office must
establish that appellant no longer has residuals of an employment-related condition, which would
require further medical treatment.5
ANALYSIS -- ISSUE 1
Appellant’s claim was accepted for right radial styloid tenosynovitis (de Quervain’s
disease). The Board finds that the medical evidence is insufficient to meet the Office’s burden of
proof.
The Office based its termination of appellant’s compensation benefits on the December 6,
2007 report by Dr. Corso. It referred appellant to Dr. Corso for second opinion evaluations. On
August 27, 2007 Dr. Corso recommended physical therapy as appellant’s condition had not
resolved and advised that her condition be reevaluated following the six to eight weeks of
physical therapy. In his December 6, 2007 report, Dr. Corso concluded that the accepted
condition of right radial styloid tenosynovitis had resolved. Under his diagnosis, he stated that
appellant’s preexisting basal joint thumb arthritis had been exacerbated by the right wrist
de Quervain’s release. However, later in his report, Dr. Corso concluded that appellant’s basilar
joint arthritis was a chronic degenerative condition unrelated to the accepted work injury. He
also opined that appellant could work full time with restrictions based in her basilar joint
arthritis. Dr. Corso, however, did not fully explain why appellant’s accepted condition of right
1

S.F., 59 ECAB ___ (Docket No. 08-426, issued July 16, 2008); Kelly Y. Simpson, 57 ECAB 197 (2005); Paul L.
Stewart, 54 ECAB 824 (2003).
2

I.J., 59 ECAB ___ (Docket No. 07-2362, issued March 11, 2008); Elsie L. Price, 54 ECAB 734 (2003).

3

See J.M., 58 ECAB ___ (Docket No. 06-661, issued April 25, 2007); Del K. Rykert, 40 ECAB 284 (1988).

4

T.P., 58 ECAB ___ (Docket No. 07-60, issued May 10, 2007).

5

Kathryn E. Demarsh, 56 ECAB 677 (2005); James F. Weikel, 54 ECAB 660 (2003).

3

radial styloid tenosynovitis had resolved.6 He did not reference any findings on examination as
support for his opinion or otherwise explain his stated conclusions. Moreover, Dr. Corso’s
opinion is contradictory as he stated that appellant’s preexisting thumb basal joint arthritis had
been aggravated by the right wrist de Quervain’s release but, in his response to questions posed
by the Office, stated that the basal joint arthritis condition was unrelated to the accepted
employment injury. He did not sufficiently explain why appellant had no further residuals of her
accepted right radial styloid tenosynovitis.7 Dr. Corso’s opinion is insufficient to the Office’s
determination that appellant had no further condition or disability causally related to the accepted
condition.
CONCLUSION
The Board finds that the Office failed to meet its burden to terminate compensation for
the accepted condition of right radial styloid tenosynovitis (de Quervain’s disease).8
ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated June 19 and February 12, 2008 are reversed.
Issued: June 1, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

T.F., 58 ECAB ___ (Docket No. 06-1186, issued October 19, 2006) (a medical report is of limited probative
value on a given medical question if it is unsupported by medical rationale); see also S.D., 58 ECAB ___ (Docket
No. 07-1120, issued September 24, 2007) (the Board has held that a medical opinion not fortified by medical
rationale is of little probative value).
7

See Elaine Sneed, 56 ECAB 373 (2005).

8

The issue of whether the Office properly refused to reopen appellant’s case for further review of the merits is
rendered moot.

4

